Citation Nr: 0001133	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitled to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD) prior 
to December 1, 1991, and to an evaluation in excess of 50 
percent from December 1, 1991, on appeal from the initial 
grant of service connection.

2.  Entitlement to an effective date earlier than December 
30, 1987, for the grant of entitlement to service connection 
for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from June 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  

The RO has not certified the issue of entitlement to an 
earlier effective date as on appeal to the Board.  Following 
the initial grant of service connection for PTSD in an April 
1988 rating decision, the veteran expressed his disagreement 
with the effective date in a statement received in May 1988.  
The RO denied entitlement to an earlier effective date in a 
June 1988 rating decision, and a notice of disagreement was 
received from the veteran's representative in July 1988.  A 
supplemental statement of the case issued in September 1988 
included the effective date issue, and the veteran filed a 
substantive appeal dated in October 1988.  A hearing was held 
at the RO, after which the hearing officer granted an 
increase in the appellant's PTSD and denied an earlier 
effective date.  The veteran was notified that this was a 
substantial grant of the benefits sought on appeal.  However, 
since the veteran had perfected an appeal of the issue of 
entitlement to an earlier effective date, and since his claim 
was denied, this decision was not by any construction a 
substantial grant of the benefits sought on appeal.  
Accordingly, this issue remains pending in appellate status, 
and it will be addressed by the Board herein.

The issue of entitlement to a higher evaluation for PTSD, on 
appeal from the initial grant of service connection, will be 
the subject of the remand herein.


FINDINGS OF FACT

1.  The appellant had inpatient hospitalization for PTSD from 
October 15, 1987, to December 17, 1987.

2.  The appellant filed his first formal claim for 
compensation on December 30, 1987.


CONCLUSION OF LAW

There is no legal basis for the award of entitlement to 
service connection for post-traumatic stress disorder prior 
to December 30, 1987.  38 U.S.C.A. §§ 5101(a), 5110(a), 
(b)(1) (West 1991); 38 C.F.R. §§ 3.157, 3.400(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant filed his original claim for compensation or 
pension on a VA Form 21-526.  It was received in the RO on 
December 30, 1987.  He stated that the claim was based on a 
nervous condition (PTSD), and that he had been hospitalized 
in October and November at the VA medical center (MC) in Bay 
Pines, Florida.  The RO undertook development of the 
appellant's claim, to include requesting records from Bay 
Pines VAMC of the appellant's hospitalization.  In February 
1988, a hospital summary showing hospitalization from October 
15, 1987, to December 17, 1987, was received.  The Axis I 
diagnosis was post-traumatic stress disorder, chronic.  

In an April 1988 rating decision, the RO granted entitlement 
to service connection for PTSD and assigned an effective date 
of December 30, 1987.  The veteran was notified of that 
decision.  In May 1988, he submitted a statement in which he 
asked that the effective date of service connection be moved 
back to October 15, 1987, the date on which he was admitted 
for treatment of PTSD.  In a June 1988 rating decision, 
entitlement to an earlier effective date was denied.  A 
memorandum was received from the appellant's representative 
in July 1988, expressing disagreement with the effective 
date.  In September 1988, the veteran was provided a 
(supplemental) statement of the case, and he filed a 
substantive appeal of this issue in a VA Form 1-9 dated 
October 4, 1988.  

He argued that being in the hospital constituted an informal 
claim and that entitlement to service connection should be 
granted from the date of his admission.


II.  Legal Analysis


Following the veteran's active service, the first formal 
claim he filed for VA benefits was received on December 30, 
1987.  That is the date as of which service connection was 
established.

The provisions of the law governing effective date of awards 
of benefits are clear. A claim must be filed in order for VA 
benefits to be paid.  38 U.S.C.A. § 5101(a) (West 1991).  The 
effective date of an award is generally the date of receipt 
of a claim (or informal claim where appropriate), or the date 
entitlement arose, whichever is later (emphasis added).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (1999).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i) (1999) (emphasis 
supplied).

The veteran in this case did not file a claim of entitlement 
to service connection within the first post-service year, so 
that provision does not avail him of an earlier effective 
date.

He has contended that the report of hospitalization should be 
considered an informal claim, and that entitlement to service 
connection should be granted as of the beginning of his 
hospitalization.  In certain circumstances, a report of 
hospitalization may be considered to be an informal claim for 
increase or to reopen.  See 38 C.F.R. § 3.157 (1999).  Under 
that regulation, the general rule regarding effective dates 
is reiterated, that is, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.157(a) (1999).  However, once a 
formal claim for compensation has been allowed, or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of hospitalization by VA will be accepted 
as an informal claim for increase or to reopen.  38 C.F.R. 
§ 3.157(b)(1) (1999) (emphasis added).  The regulation 
provides further that it applies only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of hospital admission.  Id.

This regulation does not avail the veteran of an earlier 
effective date.  The formal claim he filed on December 30, 
1987, was the first claim he had made for VA benefits.  He 
had not previously had a formal claim for compensation 
allowed, nor had he had a formal claim for compensation 
disallowed for the reason that the service-connected 
disability was not compensable in degree.  "A claim 'means a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.'  [Citation omitted.]  'Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.'  38 C.F.R. § 3.155(a)."  Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual.  See 
Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir. 1998).

The veteran's formal claim was filed December 30, 1987, and 
not before.  That date was not within the first year 
following separation from service.  Notwithstanding that the 
VA hospital summary was evidence relied upon by the RO to 
grant entitlement to service connection, it does not, under 
the law, provide a basis for awarding entitlement to service 
connection prior to the date the veteran's first formal claim 
was received.

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to an effective date earlier than December 30, 
1987, for the grant of service-connection for post-traumatic 
stress disorder is denied.


REMAND

The veteran's claim of entitlement to a higher evaluation for 
PTSD must be remanded for evidentiary development and due 
process.

First, the veteran's claim is on appeal from the initial 
grant of entitlement to service connection.  Initially, an 
evaluation of 10 percent was assigned.  The veteran perfected 
an appeal from that rating, and a hearing officer granted a 
30 percent evaluation, effective the date of service 
connection.  The veteran was advised that this was a 
"substantial" grant of the benefit sought on appeal and 
that his appeal was being withdrawn.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

This issue is on appeal from the original grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
has held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id., at 126.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 126.  The Court in 
Fenderson specifically found that a supplemental statement of 
the case that incorrectly treated a claim as one for 
increased evaluation for a service-connected condition rather 
than as a disagreement with the original rating awarded could 
not serve as an SOC as to the appeal from an initial rating 
assigned to the service-connected condition.  Id.  On remand, 
the RO must comply with Fenderson in its phrasing and 
consideration of the issue on appeal.

It appears that there may be additional evidence relevant to 
the claim for higher evaluation of the PTSD, and additional 
development should be undertaken.  In a July 1998 statement, 
the veteran's representative indicated that the veteran has 
been in receipt of Social Security disability benefits based 
on PTSD since 1993.  The medical and adjudicative records 
relating to such disability determination are not of record.  
They must be requested.

The veteran's outpatient and inpatient VA treatment records 
from June 1998 to the present should be associated with the 
claims file.

Accordingly, the appeal is remanded for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Request the veteran's VA medical 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, for 
treatment from June 1998 to the present 
for PTSD.  Associate all requests and 
records received with the claims file.

3.  Thereafter, adjudicate the 
appellant's claim of entitlement to a 
higher evaluation than 30 percent prior 
to December 1, 1991, and to an evaluation 
in excess of 50 percent from December 1, 
1991, on appeal from the initial grant of 
entitlement to service connection for 
PTSD.  Take into account that the rating 
criteria for evaluating mental disorders 
changed during the pendency of this 
appeal, and that, where regulations 
change during the course of an appeal, 
the RO must determine, if possible, which 
set of regulations, the old or the new, 
is more favorable to the claimant and 
apply the one more favorable to the case.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, the revised 
regulations may not be applied prior to 
their effective date, unless 
retroactivity is specifically provided 
for by the Secretary.  See Rhodan v. 
West, 12 Vet. App. 55, 57 (1998); citing 
Allin v. Brown, 6 Vet. App. 207, 211 
(1994).  If the determination remains 
adverse to the appellant, provide him and 
his representative a supplemental 
statement of the case that correctly 
identifies the issue on appeal, and allow 
an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

